Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-5, 9, 12-16, 19, 21, 27-30 and 34-46 are pending in the present application. The instant claims are rejected as indicated below. 

Claim Rejections - 35 USC § 112
The rejection of claim 43 under 35 U.S.C. 112, second paragraph, is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claims 1-5, 9, 12-16, 19, 21, 27-30 and 34-46 under 35 U.S.C. 103 over Gronbaek et al. (WO 2015/192854), Kim et al. (Gastroenterology, 2012, cited by applicant on IDS submitted 01/06/2021), Nijs et al. (WO 00/59512, cited by applicant on IDS submitted 01/06/2021) and Caldwell et al. (J. Hepatol., 2010) in combination is maintained.
Gronbaek et al. teaches
non-invasive methods of assessing fibrosis in subjects suffering from a liver disease, including NASH as recited by instant claims 1, 38, 41 and 46;
treatment of non-alcoholic steatohepatitis (NASH) utilizing testosterone undecanoatecited by instant claims 15, 21, 27, 39 and 40;
non-invasive NASH scores for identification of patients with NASH and in need of therapy, which is based on biomarkers such as ALT, AST, alkaline phosphatase, etc. as recited by instant claims 2, 5, 9, 12, 39 and 44;
NASH with F2 or F3 fibrosis as recited by instant claim 30; and e NASH can be diagnosed in an individual having other symptoms such as diabetes, liver disease, etc. as recited by instant claim 19, 40 and 45 (see the entire article, especially Abstract; page 1, lines 4-9; page 2, lines 34-35; page 3, lines 1-19; page 4, line 9 - page 5, line 16; page 13, line 1 - page 16, line 26; page 25, lines 14-27; page 41, lines 16-30).

Kim et al. teaches a low level of serum total testosterone is associated with nonalcoholic fatty liver disease as recited by instant claim 4 (see the entire article, especially Abstract and Conclusions). The reference also teaches NAFLD is closely related to abdominal obesity, type 2 diabetes, metabolic syndrome, cardiovascular disease, etc. (see Background).
Based on the knowledge in the art as shown by the teachings of Gronbaek and Kim, the treatment of NASH via administering testosterone esters such as testosterone undecanoate, in order to increase the level of total testosterone, would have been obvious to the skilled artisan in the art at the time of the present invention.

Gronbaek and Kim do not teach (i) resolving hepatocellular ballooning, (ii) orally administration of testosterone esters, (iii) the amounts as instantly claimed or (iv) 


However,
Nijs et al. teaches oral formulations comprising about 200-250 mg/ml testosterone undecanoate (see the entire article, especially Abstract). The reference also teaches the composition may contain additives such as d-alpha-tocopherol (see page 4, line 1). See also US 2010/0173882 and US2017/0020893.01; and
Caldwell et al. teaches hepatocellular ballooning is a key finding in NASH and is a component of NASH classification schemes and scoring system, including NAFLD Activity Score (NAS) (see the entire article, especially Abstract and Discussion; see also Chalasani et al., 2012, especially Table 3).

Therefore, treatment of NASH via orally administering testosterone undecanoate as taught by Nijs et al. would have been obvious to the skilled artisan in the art at the time of the present invention. 
The resolution of hepatocellular ballooning found in NASH would flow naturally from the administration of testosterone esters, such as, testosterone undecanoate (as taught by the cited references) or testosterone dodecanoate (as instantly claimed) for treatment of NASH.

Determining
the amount(s) of an active agent useful in treating a condition is routinely done in the medical art. Therefore, the determination of the amount(s) of testosterone ester that would be useful in the treatment of NASH in a human subject, i.e., male or female, would have been within the level of skill of the ordinary artisan in 


"The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages "Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Furthermore, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). All found in MPEP § 2144.05(II(A);
the level(s) of (i) biomarkers such as sCD163, ALT, AST, alkaline phosphatase, etc., (ii) testosterone and/or (iii) alkaline phosphatase before and after treatment and/or (iv) reduction in liver fat after treatment and comparison to the amount before treatment is prima facie obvious. It would require routine experimentation which was within the level of skill of the ordinary artisan in the art at the time of the present invention.
The skilled artisan in the art at the time of the present invention (i.e., a medical doctor) would have the reasonable expectation,
that treatment would prolong the amount of time the subject can wait for a liver transplant or survive as recited by instant claim 13;
that treatment would be useful in subjects of any age including those recited by 
instant claim 28; and
based on the teaching of using testosterone undecanoate for treating NASH, that 


Claim 34 further differs from the combination as discussed above, by reciting a treatment comprising one or more additional pharmaceutical agents suitable for treating liver disease, a comorbidity of liver disease or symptoms thereof.
However, combination therapy is well-known in the medical art. Gronbaek et al. teaches several drugs useful in treating NASH and thus, the combination of any of the other drugs with an ester of testosterone, such as, testosterone undecanoate for treatment of NASH would have been obvious to the skilled artisan in the art.
As recognized by MPEP § 2144.06(I):

    PNG
    media_image1.png
    325
    639
    media_image1.png
    Greyscale

The idea to combine would flow logically from their having been individually taught in the prior art for treatment of the same disorder(s). 

the results recited by the instant invention, for example, wherein the method lowers serum level of sex hormone binding globulin and/or reduces level of serum alkaline phosphatase levels compared to the subject's baseline value and/or reduces liver fat and/or reduction in hepatocellular ballooning/inflammation, etc. (see foe example, instant claims 2, 5, 29, 35) would flow naturally from the administration of testosterone esters.
As noted by MPEP § 2112.01 (II):
Products of identical chemical composition cannot have mutually exclusive properties, because a composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); and 
the determination of the hepatocellular ballooning score after treatment and the determination of the amount that would result in a score of 0 and/or an inflammation score of no more than one would have been within the level of skill of the ordinary artisan in the medical art. As noted above, hepatocellular ballooning is a key finding in NASH and a component of NASH classification schemes and scoring system, including NAFLD Activity Score (NAS) (see Caldwell et al., 2010).
For these reasons, the claimed invention is rendered prima facie obvious. 

Response to Arguments
Applicant argues
claim 46 was already to testosterone dodecanoate (TD) which was not 
addressed in the Office Action; TD is a unique composition having physicochemical properties such as melting point, aqueous solubility, lipophilicity, bioavailability, pharmacokinetics, etc. that are different from the properties of other distinct compositions such as that of testosterone undecanoate (TU);
none of Gronbaek, Kim, Nijs, or Caldwell taught the administration of TD, it follows that none of Gronbaek, Kim, Nijs, or Caldwell, alone or in combination, taught all of the limitations of any of claims 1-5, 9, 12-16, 19, 21, 27-30 and 34-46 and, thus, the instant claims are nonobvious in light of Gronbaek, Kim, Nijs, or Caldwell, alone or in combination;
the examiner expressly withdrew the rejection under 35 USC 103 over Gronbaek, Kim, and Nijs (see OA pg. 3) and, thus, it is established as a fact of record of the examiner’s own hand that the claims define over and are nonobvious in light of Gronbaek, Kim, and Nijs, alone or in combination and that without Caldwell, the instant rejection cannot stand;
Caldwell does not make up or compensate for the missing resolving step (e.g. “resolving hepatocellular ballooning”) to which all of the rejected claims are limited, the rejection falls short of citing a combination of references that teach all of the limitations of every one of the rejected claims;
even if hepatocellular ballooning is a key finding in NASH, and even if it is used in some NASH classification schemes and scoring systems, it does not mean that it is an element in all cases of NASH with reference to Denkmayr et al. (the examiner was unable to find a copy of the reference is not on record);
the instant relies on the incorrect presumption that all of the rejected claims are 
drawn expressly and exclusively to NASH and it is only in certain claims that depend from claim 1 where the claimed fatty liver condition is further defined as NASH or a form thereof; and
None of the cited references teach a resolution of any indication, let alone an indication of a fatty liver condition such as NASH, NASH with cirrhosis, or NAFLD.
Applicant’s argument was considered but not persuasive for the following reasons.
In short, applicant’s argument is that the art does not teach administering TD for treating a fatty liver condition or resolution of hepatocellular ballooning; hepatocellular ballooning is not an element in all cases of NASH and TD has physicochemical properties such as melting point, aqueous solubility, lipophilicity, bioavailability, pharmacokinetics, etc. that are different from the properties of other distinct compositions such as that of testosterone undecanoate.
First, contrary to applicant’s argument, there is no “presumption” on the part of the examiner that all of the rejected claims are drawn “expressly and exclusively to NASH”.  However, the claims are interpreted to encompass NASH as evidenced by the dependent claims 29, 30, 36, etc.  Therefore, one can read into claim 1 that the fatty liver is NASH.
Second, the withdrawal of the rejection under 35 USC 103 over Gronbaek, Kim, and Nijs (see OA pg. 3) is not an indication that the rejection could not stand without Caldwell.  Caldwell was added to show that hepatocellular ballooning is found in NASH, 

Third, applicant points to Denkmayr to show that hepatocellular ballooning is not an element in all cases of NASH.  Ratziu et al., cited by Denkmayr, teaches that there the histologic lesions of NASH are unevenly distributed and, thus, one sample might not show ballooning and another sample from the same patient might (copy of Ratziu is attached hereto).
However, even if one agrees that hepatocellular ballooning is not an element in all cases of NASH, the treatment of NASH, a fatty liver condition, utilizing a testosterone ester is undeniable, i.e., the skilled artisan in the art would have the reasonable expectation that the administration of a testosterone ester would be beneficial in treating NASH.  The fact that the art does not recognize that said treatment would result in “resolving hepatocellular ballooning” when present does not nullify the use of the compound in treating NASH in said patient.  
As noted in MPEP § 2112 (II):
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.").
Here, we have identical patient population, patients with a fatty liver condition (NASH patients), and the use of similar prodrugs of testosterone.  The art exemplifies the use of testosterone undecanoate:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (the C11 ester of testosterone) and the instant claims require testosterone dodecanoate:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (the corresponding C12 ester of testosterone and the adjacent higher homolog of the prior art compound).

Compounds which are …… homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).
Additionally, in the pharmaceutical art, the skilled artisan would have the reasonable expectation that esters of a testosterone, especially adjacent homologs, would have similar biological properties.  In other words, said skilled artisan would expect differences in the melting point, aqueous solubility, lipophilicity, bioavailability or pharmacokinetics of the two compounds however, said artisan would have the reasonable expectation that the biological properties, i.e., the pharmacodynamics properties, would be similar.
In summary, the art teaches the use of testosterone ester for treating a fatty liver condition, i.e., NASH.  Testosterone dodecanoate (TD) is the corresponding higher adjacent homolog of testosterone undecanoate (TU).  Thus, based on the level of skill of the ordinary artisan in the pharmaceutical art as it relates to prodrugs and the fact TD is similar in structure to TU, said skilled artisan would have the reasonable expectation that TD, like TU, would be useful in treating fatty liver condition, such as, NASH.  
The recitation by the claims that said treatment is “by resolving hepatocellular ballooning” does not lend patentability to an otherwise obvious use.  As noted by MPEP § 2112 (II), “[T]here is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference”.  

For these reasons, the rejection of claims 1-5, 9, 12-16, 19, 21, 27-30 and 34-46 under 35 U.S.C. 103 over Gronbaek et al. (WO 2015/192854), Kim et al. (Gastroenterology, 2012, cited by applicant on IDS submitted 01/06/2021), Nijs et al. (WO 00/59512, cited by applicant on IDS submitted 01/06/2021) and Caldwell et al. (J. Hepatol., 2010) in combination is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BARBARA P BADIO/Primary Examiner, Art Unit 1628